Exhibit 10.42.3

FORM NOTICE OF CASH-SETTLED STOCK APPRECIATION RIGHT GRANT

 

Participant    [    ]    Notice    You have been granted the following
cash-settled stock appreciation right (the “SAR”) in accordance with the terms
of the Arthur J. Gallagher [    ] Long-Term Incentive Plan (the “Plan”) and the
Cash-Settled Stock Appreciation Right Agreement (the “Agreement”) attached
hereto. Type of Award    Free-Standing Cash-Settled Stock Appreciation Right
Grant Date    [    ]    Base Price per Share    [    ]    Number of Shares of
Common Stock subject to the SAR    [    ] Vesting Schedule    The exercise of
your SAR is subject to the terms of the Plan and this Agreement. Beginning on
each of the following dates, which shall be no earlier than three years from the
Grant Date, you may exercise your SAR with respect to the corresponding
percentage of the total number of Shares subject to the SAR in accordance with
the schedule set forth below.    Vesting Date    Vested Percentage    Third
anniversary of the Grant Date        60    Fourth anniversary of the Grant Date
       80    Fifth anniversary of the Grant Date        100    However, in the
event of your termination of employment, including your death or Disability, the
exercisability of the SAR will be governed by Section 5 of the Agreement
Expiration Date    The SAR will expire seven years from the Grant Date, subject
to earlier termination as set forth in the Plan and the attached Agreement.



--------------------------------------------------------------------------------

FORM OF ARTHUR J. GALLAGHER & CO. [    ] LONG-TERM INCENTIVE

PLAN CASH-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

This Cash-Settled Stock Appreciation Right Agreement (this “Agreement”), dated
as of the Grant Date set forth in the Notice of Cash-Settled Stock Appreciation
Right Grant attached hereto (the “Grant Notice”) is made between Arthur J.
Gallagher & Co., a Delaware corporation (the “Company”), and the Participant set
forth in the Grant Notice. The Grant Notice is included in and made part of this
Agreement.

WHEREAS, the Company desires to grant an award of stock appreciation rights to
the Participant under and pursuant to the Company’s [    ] Long-Term Incentive
Plan (the “Plan”);

WHEREAS, the Company desires to evidence the award of a stock appreciation right
to the Participant and to have the Participant acknowledge the terms and
conditions of the stock appreciation right by this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or its delegate, as applicable, has approved this stock
appreciation right award.

NOW, THEREFORE, IT IS AGREED:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Benefit Services” means any employee benefit brokerage, consulting, or
administration services, in the areas of group insurance, defined benefit and
defined contribution pension plans, individual life, disability and capital
accumulation products, and all other employee benefit areas.

(b) “Company” shall mean the Company and any corporation 50% or more of the
stock of which is beneficially owned directly by the Company or indirectly
through another corporation or corporations in which the Company is the
beneficial owner of 50% or more of the stock.

(c) “Company Account” will be construed broadly to include all users of
insurance services or benefit services including commercial and individual
consumers, risk managers, carriers, agents and other insurance intermediaries;
provided, that, if the Participant is employed by the Company in, or primarily
performing work for the Company in LOUISIANA, Company Accounts are further
limited to the users of insurance services or benefits services within those
parishes and municipalities designated on Exhibit A attached hereto (which may
be amended from time to time by the parties without need to otherwise amend or
restate this Agreement).

 

2



--------------------------------------------------------------------------------

(d) “Confidential Information” will be construed broadly to include confidential
and proprietary data and trade secret information of the Company which is not
known either to its competitors or within the industry generally and which has
independent economic value to the Company, and is subject to reasonable efforts
that are reasonable under the circumstances to maintain its secrecy, and which
may include, but is not limited to: data relating to the Company’s unique
marketing and servicing programs, procedures and techniques; investment, wealth
management and retirement plan consulting, variable annuities, and fund
investment business and related products and services; underwriting criteria for
general programs; business, management and human resources/personnel strategies
and practices; the criteria and formulae used by the Company in pricing its
insurance and benefits products and claims management, loss control and
information management services; the structure and pricing of special insurance
packages negotiated with underwriters; highly sensitive information about the
Company’s agreements and relationships with underwriters; sales data contained
in various tools and resources (including, without limitation, Salesforce.com);
lists of prospects; the identity, authority and responsibilities of key contacts
at Company accounts and prospects; the composition and organization of Company
accounts’ businesses; the peculiar risks inherent in the operations of Company
accounts; highly sensitive details concerning the structure, conditions and
extent of existing insurance coverages of Company accounts; policy expiration
dates, premium amounts and commission rates relating to Company accounts; risk
management service arrangements relating to Company accounts; loss histories
relating to Company accounts; candidate and placement lists relating to Company
accounts; the Company’s personnel and payroll data including details of salary,
bonus, commission and other compensation arrangements; and other data showing
the particularized insurance or consulting requirements and preferences of
Company accounts.

(e) “Direct or indirect solicitation” means, with respect to a Company Account
or Prospective Account, the following (which is not intended to be an exhaustive
list of direct or indirect solicitation, but is meant to provide examples of
certain reasonably anticipated scenarios): (i) The sending of an announcement by
Participant or on Participant’s behalf to any Company Account or Prospective
Account, the purpose of which is to communicate that Participant has either
formed his own business enterprise or joined an existing business enterprise
that will offer products or services in any way competitive with the Company;
initiating a communication or contact by Participant or on Participant’s behalf
with any Company Account or Prospective Account for the purpose of notifying
such Company Account or Prospective Account that Participant has either formed
his own business enterprise or joined an existing business enterprise that will
offer products or services in any way competitive with the Company;
(iii) communication or contact by Participant or on Participant’s behalf with
any Company Account or Prospective Account if the communication in any way
relates to insurance or benefits services; provided, however, nothing herein is
intended to limit communications or contacts that are unrelated to insurance
and/or benefits services; or (iv) the facilitation by Participant, directly or
indirectly, of any Company Account’s execution of a broker of record letter
replacing the Company as its broker of record.

 

3



--------------------------------------------------------------------------------

(f) “Disability” shall have the meaning given to the term “Long-Term Disability”
under the Arthur J. Gallagher & Co. Long-Term Disability Insurance Plan, or such
successor long-term disability plan under which the Participant is covered at
the time of determination.

(g) “For Cause Termination” shall mean a termination of employment based upon
the good faith determination of the Company that one or more of the following
events has occurred: (i) the Participant has committed a dishonest or fraudulent
act to the material detriment of the Company; (ii) the Participant has been
convicted (or pleaded guilty or nolo contendere) for a crime involving moral
turpitude or for any felony; (iii) material and persistent insubordination on
the part of the Participant; (iv) the loss by the Participant, for any reason,
of any license or professional registration without the Company’s written
consent; (v) the diversion by the Participant of any business or business
opportunity of the Company for the benefit of any party other than the Company;
(vi) material violation of the Company’s Code of Business Conduct and Ethics by
the Participant; or (vii) the Participant has engaged in illegal conduct,
embezzlement or fraud with respect to the assets, business or affairs of the
Company.

(h) “Insurance Services” means any renewal, discontinuance or replacement of any
insurance or reinsurance by, or handling self-insurance programs, insurance
claims or other insurance administrative functions.

(i) “Prospective Account” means any entity (other than a then-current Company
Account but including former Company Accounts) with respect to whom, at any time
during the one year period preceding the termination of Participant’s employment
with the Company, Participant: (i) submitted or assisted in the submission of a
presentation or proposal of any kind on behalf of the Company, (ii) had material
contact or acquired Confidential Information as a result of or in connection
with Participant’s employment with the Company, or (iii) incurred travel and/or
entertainment expenses which were reimbursed by the Company to Participant.

2. Grant of the SAR. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, the right
to receive from the Company a cash payment equal to the excess, if any, of the
Fair Market Value (as defined in the Plan) of a share of Common Stock of the
Company (each, a “Share”) on the date of exercise over the Base Price per Share
(such difference, the “Spread”) multiplied by the number of Shares subject to
the SAR with respect to which the SAR shall have been exercised.

3. Exercisability of the SAR. The SAR shall become exercisable in accordance
with the Vesting Schedule and other terms set forth in the Grant Notice. The SAR
shall terminate on the seventh anniversary of the Grant Date stated in the Grant
Notice (the “Expiration Date”), subject to earlier termination as set forth in
the Plan and this Agreement.

 

4



--------------------------------------------------------------------------------

4. Method of Exercise of the SAR. The Participant may exercise the SAR, to the
extent then vested and exercisable, by delivering an electronic notice to the
Company’s stock plan administrator in a form satisfactory to the Committee and
in accordance with the procedures established by the Company and the stock plan
administrator, specifying the number of Shares with respect to which the SAR is
being exercised. The SAR may be exercised at any time as to all or any of the
Shares then purchasable hereunder; provided, however, that the SAR may be
exercised only with respect to whole Shares. The Participant hereby acknowledges
that his or her ability to exercise the SAR may be restricted by the Company’s
Insider Trading Policy.

5. Termination. Except as provided below, the SAR shall terminate and be
forfeited upon termination of the Participant’s employment. Notwithstanding
anything contained in this Agreement, the SAR shall not be exercised after the
Expiration Date.

(a) Death or Disability. If the Participant’s employment with the Company is
terminated due to death or Disability and, to the extent Section 20 is
applicable, the Participant has neither engaged in nor expressed an intention to
engage in any of the activities described in Section 20(a), then the SAR shall
thereafter be immediately exercisable for all or any portion of the full number
of Shares subject to the SAR until the Expiration Date.

(b) For Cause Termination. If the Participant undergoes a For Cause Termination
by the Company, then the SAR shall immediately terminate and no portion of the
SAR shall be exercisable as of the date of such termination, regardless of
whether or not all of any portion was vested and exercisable prior to date of
such termination.

(c) Other Terminations. Upon termination of the Participant’s employment by the
Company or by the Participant other than under the circumstances described in
Sections 5(a) or 5(b), the SAR, to the extent vested and exercisable as of the
date of such termination, shall thereafter be exercisable for a period of 30
days from the date of such termination, and any portion of the SAR that was not
exercisable as of the date of such termination shall be immediately forfeited.

6. Recapitalization. In the event that the outstanding Common Stock of the
Company is changed by reason of a stock dividend, stock split, recapitalization,
merger, consolidation, or a combination or exchange of shares, the number of
Shares subject to the SAR shall be adjusted in compliance with Section 6.7 of
the Plan so that the Participant shall receive upon exercise of the SAR in whole
or in part thereafter the amount of cash payment that the Participant would have
been entitled to receive had he or she exercised the SAR immediately prior to
the record date for such event. In the event of such an adjustment, the Base
Price per Share shall be adjusted accordingly.

7. Compliance with Laws and Regulations. The Company shall not be obligated to
make any payments pursuant to this Agreement unless the Shares are at that time
effectively registered or exempt from registration under the Securities Act of
1933, as amended, and, as applicable, local laws. Notwithstanding the foregoing,
the Company is under no obligation to register any Shares to be issued under
this Agreement pursuant to federal or state securities laws.

 

5



--------------------------------------------------------------------------------

8. Administration. By accepting any benefit under this Agreement, the
Participant and any person claiming under or through the Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and this Agreement
and any action taken under the Plan by the Committee or the Company, in any case
in accordance with the terms and conditions of the Plan. Unless defined herein,
capitalized terms are used herein as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
rules, policies and regulations as may from time to time be adopted by the
Committee. All determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on the Participant and on his legal representatives and
beneficiaries.

9. Tax Withholding. At the time of receipt of a cash payment upon the exercise
of all or any portion of the SAR, the Participant shall pay to the Company in
cash, or make other arrangements, in accordance with Section 6.5 of the Plan,
for the satisfaction of, any taxes of any kind and social security payments due
or potentially payable or required to be withheld with respect to such cash
payment. Regardless of any action the Company takes with respect to any or all
tax withholding (including social insurance contribution obligations, if any),
the Participant acknowledges that the ultimate liability for all such taxes is
and remains the Participant’s responsibility (or that of the Participant’s
beneficiary), and that the Company does not: (a) make any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the SAR, including the grant or vesting thereof; or (b) commit to
structure the terms of the SAR or any aspect of the SAR to reduce or eliminate
the Participant’s (or his or her beneficiary’s) liability for such tax.

10. Non-Transferability. The SAR shall not be transferable otherwise than by
will or the laws of descent and distribution, and is exercisable, during the
lifetime of the Participant, only by him or her; provided, however, that the
Committee may, in its discretion, permit the SAR to be transferred subject to
such conditions and limitations as the Committee may impose.

11. No Right to Continued Employment. The Company is not obligated by or as a
result of the Plan or this Agreement to continue the Participant’s employment,
and neither the Plan nor this Agreement shall interfere in any way with the
right of the Company to terminate the employment of the Participant at any time.

12. No Rights as a Stockholder. Neither the Participant nor any other person
shall have any rights to dividends or other rights as a stockholder under this
Agreement.

 

6



--------------------------------------------------------------------------------

13. Consent to Transfer Personal Data. By accepting the SAR, the Participant
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. The Participant is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect the Participant’s
ability to participate in the Plan. The Company, holds certain personal
information about the Participant, that may include his or her name, home
address and telephone number, date of birth, social security number or other
Participant identification number, salary grade, hire data, salary, nationality,
job title, any shares of stock held in the Company, or details of all stock
options, restricted stock awards or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). The Company will transfer Data amongst
itself as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. The Participant
authorizes such recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan to, and/or the subsequent holding of shares of stock
on the Participant’s behalf by, a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; provided, however, that withdrawing consent may affect the
Participant’s ability to participate in the Plan.

14. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

15. Other Plans. The Participant acknowledges that any income derived from the
exercise of the SAR shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company.

16. Counterpart Execution. This Agreement has been executed in two counterparts,
each of which shall be deemed an original and both of which constitute one and
the same document.

17. Section 409A. The SAR is intended to be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated and other official guidance issued thereunder (“Section
409A”). The Plan and this Agreement shall be administered and interpreted in a
manner consistent with this intent. If the Company determines that the Agreement
is subject to Section 409A and that it has failed to comply with the
requirements of Section 409A, the Company may, in its sole discretion, and
without the Participant’s consent, amend this Agreement to cause it to comply
with or be exempt from Section 409A.

18. Beneficiary. The Participant may designate a beneficiary to have the right
to exercise the SAR until the Expiration Date under the circumstances described
in, and in accordance with, Section 6.12 of the Plan.

 

7



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

20. Restrictive Covenant; Clawback.

(a)(i) If, at any time within (A) the seven-year term of this grant; (B) two
years after the termination of employment; or (C) two years after the
Participant exercises any portion of this grant, whichever is the latest, the
Participant, in the determination of the management of the Company, engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including, but not limited
to:

(1) conduct related to his or her employment for which either criminal or civil
penalties against him or her may be sought;

(2) violation of Company policies, including, without limitation, the Company’s
Insider Trading Policy;

(3) directly or indirectly, soliciting, placing, accepting, aiding, counseling
or providing consulting for any Insurance Services for any existing Company
Account or any actively solicited Prospective Account of the Company for which
he or she performed any of the foregoing functions during the two-year period
immediately preceding such termination; or providing Benefit Services the
Company is involved with, for any existing Company Account or any Prospective
Account of the Company for which the Participant performed any of the foregoing
functions during the two-year period immediately preceding such termination;
provided, that this subsection does not apply to any Participant employed by
Company in, or primarily performing work for the Company in, California, Georgia
or Oklahoma;

(4) for a Participant employed by the Company in, or primarily performing work
for Company in, GEORGIA or OKLAHOMA: directly or indirectly, soliciting, for the
purpose of providing Insurance Services or Benefit Services for any existing
Company Account or any Prospective Account of the Company for which the
Participant performed any of the foregoing functions during the two-year period
immediately preceding such termination;

(5) for a Participant employed by the Company in, or primarily performing work
for Company in, CALIFORNIA: revealing, making judgments upon, or otherwise
using, disclosing or divulging any Confidential Information or trade secrets of
the Company or otherwise violating any provision of this Agreement;

(6) recruiting, luring, enticing, employing or offering to employ any current or
former employee of the Company or engaging in any conduct designed to sever the
employment relationship between the Company and any of its employees;

 

8



--------------------------------------------------------------------------------

(7) disclosing or misusing any trade secret, Confidential Information or other
non-public confidential or proprietary material concerning the Company; or

(8) participating in a hostile takeover attempt of the Company;

then this SAR and all other grants of stock appreciation rights held by the
Participant shall terminate effective as of the date on which the Participant
enters into such activity, unless terminated sooner by operation of another term
or condition of this Agreement or the Plan, and any gain realized by the
Participant from the exercise of all or a portion of this or any grant of stock
appreciation rights shall be repaid by the Participant to the Company. Such gain
shall be calculated based on the Spread multiplied by the number of Shares
subject to the SAR exercised on such date, plus interest measured from the first
date the Participant engaged in any of the prohibited activities set forth above
at the highest rate allowable under Delaware law.

(ii) The SAR and all other grants of stock appreciation rights held by the
Participant shall also be subject to recovery by the Company under its
compensation recovery policy, as amended from to time.

(iii) The Participant acknowledges that Participant’s engaging in activities and
behavior in violation of Section 20(a)(i) above will result in a loss to the
Company which cannot reasonably or adequately be compensated in damages in an
action at law, that a breach of this Agreement will result in irreparable and
continuing harm to the Company and that therefore, in addition to and cumulative
with any other remedy which the Company may have at law or in equity, the
Company shall be entitled to injunctive relief for a breach of this Agreement by
the Participant. The Participant acknowledges and agrees that the requirement in
Section 20(a)(i) above that Participant disgorge and pay over to the Company any
gain realized by the Participant is not a provision for liquidated damages. The
Participant agrees to pay any and all costs and expenses, including reasonable
attorneys’ fees, incurred by the Company in enforcing any breach of any covenant
in this Agreement.

(b) By accepting this grant, the Participant consents to deductions from any
amounts the Company owes the Participant from time to time (including amounts
owed as wages or other compensation, fringe benefits or vacation pay, as well as
any other amounts owed to the Participant by the Company) to the extent of the
amounts the Participant owes the Company under Section 20(a) above. Whether or
not the Company elects to make any set-off in whole or in part, if the Company
does not recover by means of set-off the full amount owed, calculated as set
forth above, the Participant agrees to pay immediately the unpaid balance to the
Company.

21. Waiver. By accepting the grant of the SAR or exercising it, the Participant
waives any right to compensation or damages in consequence of the termination of
his or her office or employment with the Company or any Subsidiary for any
reason (and whether or not such termination is lawful) insofar as those rights
arise or may arise, from his or her ceasing to have rights under or be entitled
to exercise any SAR under the Plan as a result of such termination or from the
loss or diminution in value of such rights or entitlement.

 

9



--------------------------------------------------------------------------------

22. Change in Control. Upon the occurrence of a Change in Control, as defined in
the Plan, this Agreement and the SAR granted hereunder shall be governed by
Section 6.8 of the Plan.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:  

 

PARTICIPANT

 

 

11